DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
Drawings
The Replacement drawings submitted on 2/26/2021 are acceptable and have been entered into the file.  The objection to the drawings has been withdrawn.

Response to Amendment
The amendment filed on 2/26/2021 has been entered. The Applicant has amended the independent claims 5 and 9. Claims 5 and 8-10 are pending.

Response to Arguments
Applicant’s arguments filed on 2/26/2021 with respect to the rejection of claims 5 and 9 are based on new amendments. Further search revealed new prior arts: US 

Reasons for Allowance
Claims 5 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 5 and 9 are allowable over the prior art of record for at least the reason that, even though the prior art discloses a microscopic analysis apparatus comprising: a) a concentrating optical system that concentrates measurement light emitted from a sample in a measuring area on a first concentration point; b) an aperture plate having an opening located at the first concentration point; c) an elliptical concave mirror that reflects measurement light passing through the opening and concentrates the reflected measurement light on a second concentration point; d) a shielding plate disposed in front of the second concentration point, a through-hole having an end surface, whose shape coincides with a shape of a cross section of a light flux of measurement light at a position of the shielding plate, being formed in the shielding plate (claims 5 and 9); the prior art fails to teach, or reasonably suggest, a through-hole shape coincides with a shape of a cross section of a light flux of measurement light at a position of the shielding plate, being formed in the shielding plate, where the light flux of the measurement light between the elliptical concave mirror and the photodetector has a deformed conical shape that is distorted with respect to an optical axis defined by a central axis of the light flux of the measurement light concentrated by the concentrating optical system, (claim 5), and the shielding plate is placed such that a central axis of the through hole is inclined by an angle of |θb – θa|/2 with respect to an optical axis of a the light flux of the measurement light, the light flux of the measurement light between the elliptical concave mirror and the photodetector has a deformed conical shape that is distorted with respect to the optical axis, the optical axis being defined by a central axis of the light flux of the measurement light concentrated by the concentrating optical system, θa being an angle between the optical axis and a direction of light reflected by the elliptical concave mirror at a position which is farthest from the optical axis at one side of the optical axis in a plane including an axis of the measurement light towards the elliptical concave mirror and an axis of the measurement light reflected by elliptical concave mirror, and θb being an angle between the optical axis and a direction of light reflected by the elliptical concave mirror at a position which is farthest from the optical axis at another side of the optical axis in the plane and a shape of an end surface of the through-hole coincides with a shape of a cross section of the light flux of measurement light at a position of the shielding plate, (claim 9); in combination of the other limitations of the claims 5 or 9.
Claims 8 and 10 are allowable for depending on independent claim 5 or 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872